--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1: SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of __________ __,
2009, by and among CrowdGather, Inc., a Nevada corporation (the “Company”), and
the subscribers identified on the signature page hereto (each a “Subscriber” and
collectively “Subscribers”).
 
WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”),
and/or Regulation S (“Regulation S”), as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “1933 Act”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers, in the aggregate, shall purchase in new
funds to the Company not less than approximately $1,300,000 and not more than
approximately $2,400,000 in the aggregate (the “Purchase Price”) of units of the
Company’s securities, consisting of 8% Secured Straight Convertible Debentures
substantially in the form attached hereto as Exhibit A (the “Debentures”) and
common stock purchase warrants substantially in the form attached hereto as
Exhibit B (the “Warrants,” with the Debentures, the “Units”);
 
NOW, THEREFORE, in consideration of these presents and for such other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Company and the Subscribers hereby agree as follows:
 
1.           Closing Date.  The initial “Closing Date” shall be the same date as
not less than approximately $1,300,000 of new funds representing the cash
purchase price of a concurrent private placement of Units is transmitted by wire
transfer or otherwise credited to or for the benefit of the Company.  The
initial “Closing” of the transactions contemplated herein shall take place
concurrently therewith at the offices of Baker & Hostetler llp, 600 Anton Blvd.,
Suite 900, Costa Mesa, California 92626, upon the satisfaction or waiver of all
conditions to closing set forth in this Agreement.  Subject to the satisfaction
or waiver of the terms and conditions of this Agreement, on the Closing Date,
each Subscriber shall purchase, and the Company shall sell to each Subscriber, a
Debenture in the initial principal amount as is set forth next to such
Subscriber’s name on its respective Subscription Agreement.  In connection
therewith, the Company shall grant to the Subscriber a Warrant for the purchase
of shares of the Company’s common stock, $0.001 par value per share (the “Common
Stock”), in an amount set forth next to such Subscriber’s name on its respective
Subscription Agreement. One or more subsequent Closings shall occur on or before
July 15, 2009, to a maximum Purchase Price of approximately $2,400,000.
 
2.           The Subscribers’ Conditions to the Initial  Closing.  Each of the
following shall have occurred prior to or contemporaneously with the initial
Closing, unless otherwise waived in writing by each Subscriber who has tendered
a Subscription Agreement for the Initial Closing:
 
(a)           Not less than approximately $1,075,000 in outstanding principal
and accrued interest and fees thereon shall have been converted into Units on
substantially the same terms and conditions as those set forth herein, subject
to any previously extant placement pricing rights in favor of such converting
debt holders; and
 
 (b)          The Lock-up Agreements, as amended, substantially in the form
attached hereto as Exhibit D, shall have been executed and delivered to the
Company by those persons listed on Schedule 2(b).
 
3.           Reserved.
 
4.           The Subscriber’s Representations and Warranties.  Each Subscriber
hereby represents and warrants to and agrees with the Company only as to such
Subscriber that:
 
(a)           Organization and Standing of the Subscribers.  If such Subscriber
is an entity, such Subscriber is a corporation, partnership, or other entity
duly incorporated or organized, validly existing, and in good standing under the
laws of the jurisdiction of its incorporation or organization.
 
1

--------------------------------------------------------------------------------


 
(b)           Authorization and Power.  Such Subscriber has the requisite power
and authority to enter into and perform this Agreement.  The execution,
delivery, and performance of this Agreement by such Subscriber and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Subscriber or its board of directors,
stockholders, partners, members, or managers, as the case may be, is
required.  This Agreement has been duly authorized, executed, and delivered by
such Subscriber and constitutes a valid and binding obligation of such
Subscriber enforceable against such Subscriber in accordance with the terms
hereof.
 
(c)           No Conflicts.  The execution, delivery, and performance of this
Agreement and the consummation by such Subscriber of the transactions
contemplated hereby or relating hereto do not and will not (i) result in a
violation of such Subscriber’s charter documents or bylaws or other
organizational documents or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration, or
cancellation of any agreement, indenture, or instrument or obligation to which
such Subscriber is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Subscriber or its
properties (except for such conflicts, defaults, and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Subscriber).  Such Subscriber is not required to obtain any consent,
authorization, or order of, or make any filing or registration with, any court
or governmental agency in order for it to execute, deliver, or perform any of
its obligations under this Agreement or to purchase the Units in accordance with
the terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.
 
(d)           Information on Company.   Such Subscriber has had access to the
EDGAR Website of the Commission to the periodic reports that the Company has
filed with the Commission that are available at the EDGAR website (collectively,
the “SEC Reports”).
 
(e)           Information on Subscriber.  Such Subscriber is an “accredited
investor,” as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax, and other
business matters as to enable such Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  Such Subscriber has the authority and is
duly and legally qualified to purchase and own the Units and their component
parts and is able to bear the risk of such investment for an indefinite period
and to afford a complete loss thereof.  The information set forth on the
signature page hereto regarding such Subscriber is accurate.
 
(f)           Purchase of the Units.  On the Closing Date, such Subscriber will
purchase the Units as principal for its own account for investment only and not
with a view toward, or for resale in connection with, the public sale or any
distribution thereof or of any of their component parts.
 
(g)           Compliance with Securities Laws.  Such Subscriber understands and
agrees that the Units and their component parts have not been registered under
the 1933 Act or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the 1933 Act
(based in part on the accuracy of the representations and warranties of such
Subscriber contained herein), and that such Debentures and Warrants, and the
underlying shares of Common Stock must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  Such Subscriber will comply with all
applicable rules and regulations in connection with the sales of the Units,
their component parts, and the underlying shares of Common Stock.
 
2

--------------------------------------------------------------------------------


 
(h)           Securities Legend.  The Debentures, the Warrants, and the
underlying shares of Common Stock  shall bear the following or similar legend:
 
“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATE-MENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 
(i)           Communication of Offer.  The offer to sell the Units was directly
communicated to such Subscriber by the Company.  At no time was such Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
 
(j)           Authority; Enforceability.  This Agreement and other agreements
delivered together with this Agreement or in connection herewith have been duly
authorized, executed, and delivered by such Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and such Subscriber has full power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by such Subscriber relating hereto.
 
(k)           Restricted Securities.  Such Subscriber understands that the
Units, their component parts, and the underlying shares of Common Stock, have
not been registered under the 1933 Act and such Subscriber will not sell, offer
to sell, assign, pledge, hypothecate, or otherwise transfer any of the Units,
their component parts, or the underlying shares of Common Stock unless pursuant
to an effective registration statement under the 1933 Act, or unless an
exemption from registration is available.  Notwithstanding anything to the
contrary contained in this Agreement, such Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Units and their
component parts to its Affiliates (as defined below) provided that each such
Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Agreement.  For the
purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by, or
under direct or indirect common control with such person or entity.  For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract, or otherwise.
 
(l)           No Governmental Review.  Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Units and their
component parts or the suitability of the investment in the Units nor have such
authorities passed upon or endorsed the merits of the offering of the Units.
 
(m)           Correctness of Representations.  Such Subscriber represents as to
such Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless such Subscriber otherwise notifies the
Company prior to the Closing Date, shall be true and correct as of the Closing
Date.
 
5.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Subscriber that:
 
3

--------------------------------------------------------------------------------


 
(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing, and in good standing under the laws of Nevada
and has the requisite corporate power to own its properties and to carry on its
business as presently conducted.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect.  For purposes hereof, a
“Material Adverse Effect” shall mean a material adverse effect on the financial
condition, results of operations, prospects, properties, or business of the
Company and its Subsidiaries taken as a whole.  For purposes of this Agreement,
“Subsidiary” means, with respect to any entity at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture, or other business entity of which more than 30% of
(i) the outstanding capital stock having (in the absence of contingencies)
ordinary voting power to elect a majority of the board of directors or other
managing body of such entity, (ii) in the case of a partnership or limited
liability company, the interest in the capital or profits of such partnership or
limited liability company or (iii) in the case of a trust, estate, association,
joint venture, or other entity, the beneficial interest in such trust, estate,
association, or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.  The Subsidiaries as of the Closing Date are set forth on Schedule 5(a).
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid and non-assessable.
 
(c)           Authority; Enforceability.  This Agreement has been duly
authorized, executed, and delivered by the Company and is a valid and binding
agreement of the Company enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity.  The Company has full corporate
power and authority necessary to enter into and deliver this Agreement and to
perform its obligations hereunder.
 
(d)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company, Subsidiaries, or any of their Affiliates, the OTC Bulletin Board
(“Bulletin Board”), or the Company’s stockholders is required for the execution
by the Company of this Agreement and compliance and performance by the Company
of its obligations hereunder, including, without limitation, the issuance and
sale of the Units.
 
(e)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscribers in Section 4 are true and correct, neither the
issuance and sale of the Units nor the performance of the Company’s obligations
hereunder or thereunder by the Company will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the Articles
of Incorporation, charter, or bylaws of the Company, (B) to the Company’s
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, or (C) the terms of any bond,
debenture, note, or any other evidence of indebtedness, or any agreement, stock
option, or other similar plan, indenture, lease, mortgage, deed of trust, or
other instrument to which the Company or any of its Affiliates is a party, by
which the Company or any of its Affiliates is bound, or to which any of the
properties of the Company or any of its Affiliates is subject; or
 
(ii)           result in the creation or imposition of any lien, charge, or
encumbrance upon the Units or any of the assets of the Company or any of its
Affiliates except as described herein or therein; or
 
(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
obligation of the Company.
 
4

--------------------------------------------------------------------------------


 
(f)           The Underlying Common Stock.  The shares of Common Stock
underlying the Debentures and the Warrants, upon issuance in accordance with the
terms and conditions of the Debentures and the Warrants:
 
(i)           will be free and clear of any security interests, liens, claims,
or other encumbrances, subject to restrictions upon transfer under the 1933 Act
and any applicable state securities laws;
 
(ii)           have been  duly and validly authorized and, on the date of
issuance thereof will be duly and validly issued, fully paid and non-assessable;
 
(iii)          will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company;
 
(iv)          will not subject the holders thereof to personal liability solely
by reason of being such holders; and
 
(v)           assuming the representations and warranties of the Subscribers as
set forth in Section 4 hereof are true and correct, will not result in a
violation of Section 5 under the 1933 Act.
 
(g)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding, or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations hereunder.  There is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of their Affiliates
which litigation if adversely determined would have a Material Adverse Effect.
 
(h)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Common Stock underlying the Debentures and the Warrants or to affect the
price at which such underlying shares may be issued or resold.
 
(i)           Information Concerning Company.  The SEC Reports, including the
exhibits and financial statements included therewith contain all material
information relating to the Company and its operations and financial condition
as of their respective dates, which information is required to be disclosed
therein.  The SEC Reports, including the exhibits and financial statements
included therewith, do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, taken as a whole, not misleading in light of the
circumstances when made.
 
(j)           No Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, have directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the Units
pursuant to this Agreement to be integrated with prior offerings by the Company
for purposes of the 1933 Act or any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the Bulletin
Board that would impair the exemptions relied upon in this Offering or the
Company’s ability to comply timely with its obligations hereunder.  Neither the
Company nor any of its Affiliates will take any action or steps that would cause
the offer or issuance of the Units to be integrated with other offerings that
would impair the exemptions relied upon in this Offering or the Company’s
ability to timely comply with its obligations hereunder.  The Company will not
conduct any offering other than the transactions contemplated hereby that will
be integrated with the offer or issuance of the Units that would impair the
exemptions relied upon in connection with the offer and sale of the Units or the
Company’s ability to timely comply with its obligations hereunder.
 
(k)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Units.
 
5

--------------------------------------------------------------------------------


 
(l)           No Undisclosed Events or Circumstances.  Since the date of the
most recent audited financial statements of the Company contained in the SEC
Reports, no event or circumstance has occurred or exists with respect to the
Company or its business, properties, operations, or financial condition, that,
under applicable law, rule, or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in the SEC Reports.
 
(m)           Dilution.  The Company’s executive officers and directors
understand the nature of the Units being sold hereby and recognize that the
issuance of the Common Stock underlying the Debentures and the Warrants will
have a potential dilutive effect on the equity holdings of other holders of the
Company’s equity or rights to receive equity of the Company.  The board of
directors of the Company has concluded, in its good faith business judgment,
that the issuance of the Units is in the best interests of the Company.
 
(n)           Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and has its class of Common Stock
registered pursuant to Section 12(g) of the Exchange Act.  Pursuant to the
provisions of the Exchange Act, the Company has timely filed all reports and
other materials required to be filed thereunder with the Commission during the
preceding twelve months.
 
(o)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date in which case such representation or
warranty shall be true as of such date.
 
(p)           Potential Cancellation of Certain Affiliate Shares.  Upon the
conversion of not less than $2,000,000 in initial principal amount of Debentures
(whether issued by the Company in connection with the conversion of Promissory
Obligations or in connection with the new funds representing the cash purchase
price of a concurrent private placement of Units as referenced in paragraph 1,
above, or both), in either case in accordance with the terms hereof and thereof,
the Company’s president, or an Affiliate thereof, shall tender to the Company’s
treasury, for nominal value and for cancellation, 5,000,000 shares of Common
Stock, which nominal value the Company and each Subscriber hereby acknowledge
and agree shall neither be deemed (i) to be the value of Common Stock underlying
the Debentures or the Warrants or any indicium of the value  of the Units or
their component parts or (ii) or the value of the Common Stock in any future
offering thereof by the Company, but rather such nominal value is to be utilized
solely to facilitate the terms of this offering and to minimize the equity
dilution that otherwise might be suffered by the Company’s other stockholders.
 
6.           Regulation D Offering; Regulation S Offering.  The offer and
issuance of the Units and their component parts to the Subscribers is being made
pursuant to the exemption from the registration provisions of the 1933 Act
afforded by Section 4(2) or Section 4(6) of the 1933 Act and/or Rule 506 of
Regulation D promulgated thereunder. If the undersigned is not a U.S. Person,
the offer or sale of the Units and their component parts was made in an
“offshore transaction,” as that term is defined in Rule 902(h), as promulgated
under the 1933 Act.
 
7.           Broker’s Commission.  No broker or finder has acted for either the
Company or the undersigned Subscriber in connection with the transactions
contemplated hereby, and no broker or finder is entitled to any brokerage or
finder’s fee or other commissions in respect of such transactions based upon
agreements, arrangements, or understandings made by or on behalf of either party
hereto.
 
8.           Reserved.
 
9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:
 
(a)           Stop Orders.  The Company will advise the Subscribers, within 24
hours after it receives notice of issuance by the Commission, any state
securities commission, or any other regulatory authority, of any stop order or
of any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.
 
6

--------------------------------------------------------------------------------


 
(b)           Use of Proceeds.  The proceeds of the Offering will be employed by
the Company as described on Schedule 9(b).
 
(c)           Non-Public Information.  The Company covenants and agrees that
except for the SEC Reports and exhibits and schedules to this Agreement, neither
it nor any other person acting on its behalf will at any time provide any
Subscriber or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Subscriber shall have agreed in writing to receive such information.  The
Company understands and confirms that each Subscriber shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.
 
10.           Covenants of the Company Regarding Indemnification.
 
(a)           The Company agrees to indemnify, hold harmless, reimburse, and
defend the Subscribers, the Subscribers’ officers, directors, agents,
Affiliates, members, managers, control persons, and principal stockholders,
against any claim, cost, expense, liability, obligation, loss, or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscriber or any such person that results, arises out of, or is based upon (i)
any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any exhibits or schedules attached
hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and Subscriber
relating hereto.
 
(b)           Promptly after receipt by Subscriber of notice of the commencement
of any action, Subscriber shall, if a claim in respect thereof is to be made
against the Company hereunder, notify the Company in writing thereof, but the
omission so to notify the Company shall not relieve it from any liability that
it may have to the Subscriber other than under this Section 10(b) and shall only
relieve it from any liability that it may have to such Subscriber under this
Section 10(b), except and only if and to the extent the Company is prejudiced by
such omission. In case any such action shall be brought against the Subscriber
and it shall notify the Company of the commencement thereof, the Company shall
be entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such Subscriber, and,
after notice from the Company to such Subscriber of its election so to assume
and undertake the defense thereof, the Company shall not be liable to such
Subscriber under this Section 10(b) for any legal expenses subsequently incurred
by such Subscriber in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected, provided,
however, that, if the defendants in any such action include both the Subscriber
and the Company and the Company shall have reasonably concluded that there may
be reasonable defenses available to such Subscriber that are different from or
additional to those available to the Company or, if the interests of the
Subscriber reasonably may be deemed to conflict with the interests of each
other, the Subscriber and the Company, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the Subscriber and
Company, and to assume such legal defenses and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Company as incurred.
 
11.           Subscriber Questionnaire.  Each Subscriber shall answer the
questions set forth in the Subscriber Questionnaire (“Subscriber Questionnaire”)
in the form attached as Exhibit C and deliver such completed Subscriber
Questionnaire to the Company on or prior to the Closing Date.  The Subscriber
represents that the information provided therein shall be true and correct as of
the Closing Date and the date such Subscriber Questionnaire is delivered to the
Company.
 
12.           Reserved.
 
13.           Miscellaneous.
 
7

--------------------------------------------------------------------------------


 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:  (i) if to the Company, to:  CrowdGather, Inc.,
20300 Ventura Blvd., Suite 330, Woodland Hills, California 91364,
attention:  Sanjay Sabnani, CEO, with a copy by facsimile only to:  Baker &
Hostetler llp, 600 Anton Blvd., Suite 900, Costa Mesa, California 92626,
Attention:  Randolf W. Katz, Esq., facsimile: (714) 754-6611 and (ii) if to the
Subscriber, to:  the one or more addresses and facsimile numbers indicated on
the signature pages hereto.
 
(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by the Company and the affected Subscriber and as
described in Section 13(h).  Neither the Company nor the Subscribers have relied
on any representations not contained or referred to in this Agreement and the
documents delivered herewith.  No right or obligation of the Company shall be
assigned without prior notice to and the written consent of the Subscribers.
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada without regard
to principles of conflicts of laws.  Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Nevada or in the federal courts located in
the state of Nevada.  The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens.  The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.
 
8

--------------------------------------------------------------------------------


 
(f)           Independent Nature of Subscribers.  The Company acknowledges that
the obligations of each Subscriber hereunder are several and not joint with the
obligations of any other Subscriber, and no Subscriber shall be responsible in
any way for the performance of the obligations of any other Subscriber
hereunder.  The Company acknowledges that each Subscriber has represented that
the decision of each Subscriber to purchase the Units has been made by such
Subscriber independently of any other Subscriber and independently of any
information, materials, statements, or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise), or prospects of the Company that may have been made or
given by any other Subscriber or by any agent or employee of any other
Subscriber, and no Subscriber or any of its agents or employees shall have any
liability to any Subscriber (or any other person) relating to or arising from
any such information, materials, statements, or opinions.  The Company
acknowledges that nothing contained herein, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby.  The Company acknowledges that each Subscriber shall be
entitled to protect and enforce its rights independently, including without
limitation, the rights arising herein, and it shall not be necessary for any
other Subscriber to be joined as an additional party in any proceeding for such
purpose.  The Company acknowledges that it has elected to provide all
Subscribers with the same terms and form of Subscription Agreement for the
convenience of the Company and not because Company was required or requested to
do so by the Subscribers.  The Company acknowledges that such procedure with
respect hereto in no way creates a presumption that the Subscribers are in any
way acting in concert or as a group with respect hereto or the transactions
contemplated hereby.
 
(g)           Consent.  As used in the Agreement, “consent of the Subscribers”
or similar language means the consent of holders (the “Required Holders”) of not
less than 51% of the principal amount of the Debentures owed by the Company on
the date consent is requested and, if the Debentures have been paid or converted
in full, then of not less than 51% of the Common Stock underlying any
unexercised Warrants held by the Subscribers on the date consent is requested.
 
(h)           Equal Treatment.  No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision hereof
unless the same consideration is also offered and paid to all of the Subscribers
and their respective, permitted successors and assigns.
 
(i)           Calendar Days.  All references to “days” herein shall mean
calendar days unless otherwise stated.  The terms “business days” and “trading
days” shall mean days that the New York Stock Exchange is open for trading for
three or more hours.  Time periods shall be determined as if the relevant
action, calculation or time period were occurring in Nevada.  Any deadline that
falls on a non-business day herein shall be automatically extended to the next
business day and interest, if any, shall be calculated and payable through such
extended period.
 
(j)           Captions; Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge, or restrict any
of the provisions of this Agreement.  As used in this Agreement the term
“person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization, and a government or any department or agency thereof.
 
(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal, or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
(l)           Successor Laws.  References herein to laws, rules, regulations,
and forms shall also include successors to and functionally equivalent
replacements of such laws, rules, regulations, and forms.
 
9

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 
Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
CrowdGather, Inc.
a Nevada corporation
         
 
By:
        Sanjay Sabnani, CEO             Dated: _________________, 2009  

 
 
SUBSCRIBER
 
INITIAL PRINCIPAL
AMOUNT OF
DEBENTURES
(AGGREGATE
(CONVERSION)
 
NUMBER
OF
WARRANTS
 
Name of Subscriber:
______________________________________
 
Address:
______________________________________
______________________________________
 
 
Fax No.: _______________________________
 
Email address (not for notice purposes):
______________________________________
 
Social Security Number or Taxpayer ID# (if applicable):
______________________________________
 
Jurisdiction of organization (for entities):
______________________________________
______________________________________
 
By:___________________________________
Name:
Title:__________________________________
 
 
 
$1,300,000.00
 
 
 
 
 
 
928,571.00



 
10
